Determination of respondent Sanitation Commissioner, dated June 6, 2003, terminating petitioner from his position as a sanitation worker, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Michael D. Stallman, J.], entered on or about November 10, 2003) dismissed, without costs.
Substantial evidence supports the determination that petitioner violated various of respondent’s rules and regulations. No basis exists to disturb respondent’s findings of credibility (see Matter of Berenhaus v Ward, 70 NY2d 436, 443-444 [1987]). In view of petitioner’s history of discipline over a relatively short period of employment, the penalty does not shock our sense of fairness. Concur—Tom, J.P., Mazzarelli, Friedman, Gonzalez and Sweeny, JJ.